    Case 1:19-cv-00436-TSE-IDD Document 1 Filed 04/12/19 Page 1 of 5 PageID# 1



                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA


    TOWNES TELECOMMUNICATIONS,                      )
    INC.; TOWNES                                    )
    TELECOMMUNICATIONS SERVICES                     )
    CORP.; NORTHEAST FLORIDA                        )
    TELEPHONE CO.; MOKAN DIAL,                      )
    INC.; CHOCTAW TELEPHONE                         )
    COMPANY; FIRST NATIONAL BANK                    )
    OF TOM BEAN; AND CIRCLE CC                      )
    RANCH, INC.                                     )
                                                    )
                      Plaintiffs,                   )        Case No. _________________
                                                    )
                vs.                                 )
                                                    )
    NATIONAL TELECOMMUNICATIONS                     )
    COOPERATIVE ASSOCIATION, AND                    )
    NTCA RETIREMENT AND)                            )
    SECURITY/SAVINGS PLAN TRUST                     )
    COMMITTEE,                                      )
                                                    )
                      Defendants.                   )



                                       NOTICE OF REMOVAL

        Pursuant to 28 U.S.C § 1331, 1441, and 1446, Defendants National Telecommunications

Cooperative Association (“NTCA”) and NTCA Retirement and Security/Savings Plan Trust

Committee (“Committee”) 1 remove the above-captioned lawsuit from the Arlington Circuit Court,

Civil Division, Arlington, Virginia (“State Court”) to the Alexandria Division of the United States

District Court for the Eastern District of Virginia. For the reasons that follow, this action is

properly removed.




1
 The Complaint in State Court named the “NTCA Retirement and Security/Savings Plan Trustee Committee”;
however, the legal name of the Committee is the “NTCA Retirement and Security/Savings Plan Trust Committee.”

                                                        1
 Case 1:19-cv-00436-TSE-IDD Document 1 Filed 04/12/19 Page 2 of 5 PageID# 2



                           BACKGROUND AND PROCEDURAL HISTORY

       1.      Defendant NTCA is a trade association representing approximately 850

community-based independent telecommunications companies serving rural areas in the United

States. Compl. ¶ 18.

       2.      NTCA is the sponsor of a multiple-employer plan called the NTCA Retirement

and Security Program (“Program”). See Compl. ¶ 22.

       3.      The Program is governed by the Employee Retirement Income Security Act of

1974, as amended (“ERISA”). See, e.g., Compl. ¶¶ 3-4, 18, 26.

       4.      The Program is administered pursuant to a written plan document called the

Specifications of the Retirement and Security Program for Employees of NTCA and Its

Members (“Specs”). See Compl. ¶ 30.

       5.      The Committee is the Program administrator and named fiduciary responsible for

managing the Program’s assets and providing benefits to participants. Compl. at ¶¶ 3, 19

       6.      Plaintiffs are members of NTCA that have decided to participate in and contribute

to the Program for the benefit of their employees. Compl. ¶¶ 1, 10-17.

       7.      Under the Program Specs, “withdrawal liability” is assessed in two

circumstances: (1) where a participating member either spins off the assets and liabilities of its

current and former employees to a newly formed successor plan, or (2) where the participating

member decides to stop contributing to the Program and does not establish a successor plan.

       8.      Plaintiffs advised Defendants that Plaintiffs wish to withdraw from the Program.

Defendants then advised Plaintiffs, per Plaintiffs’ request, of the estimated withdrawal liability

Plaintiffs would incur in the event they withdrew from the Program. See Compl. ¶ 1.




                                                 2
 Case 1:19-cv-00436-TSE-IDD Document 1 Filed 04/12/19 Page 3 of 5 PageID# 3



        9.      Plaintiffs argue that Defendants’ potential assessment of withdrawal liability

pursuant to the terms of Program is contrary to federal law (specifically, ERISA). Compl. ¶ 53.

        10.     On or around March 8, 2019, Plaintiffs commenced this declaratory judgment

action against Defendants in the State Court, which is captioned Townes Telecommunications,

Inc., et al. v. National Telecommunications Cooperative Association, et al., Case No.

13CL19000758. True and correct copies of the process, pleadings, and orders filed in the in

the action are attached as Exhibit A to the Declaration of Michael L. Junk (“Junk Decl.”).

        11.     Defendant NTCA was served a copy of Plaintiffs’ Complaint on March 22, 2019,

and the Committee was served a copy of Plaintiffs’ Complaint on March 25, 2019. See Exhibit

A to the Junk Decl.

                                    Federal Question Jurisdiction

        12.     This action is properly removed first because it arises under federal law by

alleging as an essential element of the claims a violation of federal law. See Franchise Tax Bd.

of State of Cal. v. Constr. Laborers Vacation Tr. for S. California, 463 U.S. 1, 9–11, (1983)

(“[A] defendant may not remove a case to federal court unless the plaintiff 's complaint

establishes that the case ‘arises under’ federal law. ‘A right or immunity created by the

Constitution or laws of the United States must be an element, and an essential one, of the

plaintiff's cause of action.’”) (Citations omitted.)

        13.     Specifically, Plaintiffs seek a declaration that Defendants are not permitted to

assess withdrawal liability against Plaintiffs because the Program Specs providing for such

assessment are inconsistent with ERISA. Compl. ¶¶ 3-6, 49-54.

        14.     Plaintiffs seek, in the alternative, a declaration that NTCA’s methodology for

calculating withdrawal liability is invalid as it violates ERISA. Compl. ¶¶ 55-61.


                                                   3
 Case 1:19-cv-00436-TSE-IDD Document 1 Filed 04/12/19 Page 4 of 5 PageID# 4



       15.     At bottom, Plaintiffs are asking the court to do nothing more than to interpret the

statutory provisions of ERISA—a federal law—and analyze whether the terms of the ERISA-

governed Program are permitted under and otherwise comply with ERISA.

       16.     Thus, this court has original jurisdiction under 28 U.S.C. § 1331.

       17.     Removal of the action is appropriate under 28 U.S.C. § 1441(a).

       18.     This Notice of Removal is timely, as it is filed within thirty (30) days after

Defendants’ receipt of the Summons and Complaint. See 28 U.S.C. § 1446(b)(1).

                                       Diversity Jurisdiction

       19.     In addition to this Court’s original jurisdiction over the federal question raised by

Plaintiff’s claims, this Court also has diversity jurisdiction over the claims under 28 U.S.C.

§ 1332(a)(1) because the parties are citizens of different states and the amount in controversy

exceeds $75,000. See Compl. ¶ 1 (estimated withdrawal liability is approximately $10 million);

Compl. ¶¶ 11-17 (Plaintiffs are citizens of Arkansas, Florida, Florida, Kansas, Missouri, and

Texas); Compl. ¶ 18 and Compl. caption (citizenship of Defendants).

                       All Other Requirements for Removal Have Been Met

       20.     True and correct copies of all process, pleadings, and orders served on NTCA and

the NTCA Trust Committee are attached hereto as Exhibit A to the Junk Decl. See 28 U.S.C.

§ 1446(a). Written notice of the filing of this supplemental notice of removal will be given to all

parties of record as required by law, and Defendant promptly will file a true and correct copy of

this notice of removal with the Arlington Circuit Court. See 28 U.S.C. § 1446(d).

       21.     Plaintiff filed this action in the Circuit Court of Arlington County, Virginia. The

Alexandria Division of the District Court of the Eastern District of Virginia is the judicial district




                                                  4
 Case 1:19-cv-00436-TSE-IDD Document 1 Filed 04/12/19 Page 5 of 5 PageID# 5



embracing Arlington County, where the State Action was brought, and, therefore, is the proper

district court to which this case should be removed. See 28 U.S.C. §§ 1441(a), 1446(a).

       WHEREFORE Defendants National Telecommunications Cooperative Association and

NTCA Retirement and Security/Savings Plan Trust Committee, desiring to remove this civil action

to the United States District Court for the Eastern District of Virginia, Alexandria Division, pray

that the filing of this notice of removal shall effect the removal of said action to this Honorable

Court pursuant to 28 U.S.C. § 1441.



Date: April 12, 2019                         Respectfully submitted,

                                             /s/_Michael L. Junk___________
                                             Michael Junk, VA Bar No. 47018
                                             GROOM LAW GROUP, CHARTERED
                                             1701 Pennsylvania Avenue, N.W.
                                             Washington, DC 20006-5811
                                             Telephone: (202) 857-0620
                                             Facsimile: (202) 659-4503
                                             E-Mail: mjunk@groom.com

                                             Attorney for Defendants National
                                             Telecommunication Cooperative Association and
                                             NTCA Retirement and Security/Savings Plan Trust
                                             Committee




                                                5
